Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ application 16/669,834 filed on 4/15/2020.  
2. 	Claims 1-20 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hutchison et al.  (US Patent Application Publication 2020/0250158, hereinafter Hutchison).
As to claim 1, Hutchison teaches A method of database management, the method comprising: 
locating, with a recovery logic [as shown in figures 1 and 2], a first metadata table [for example, metadata table, figure 3A, 308c; In some embodiments, the signposts and/or the referrer links are implemented in the metadata as a list, a table, a linked list, or any data structure that allows the signposts to be followed. In other words, the signpost be stored in any metadata structure that can be accessed to find a location of a stored updated version data block that can be compared with a new data block to be written, i.e., an additional updated data block (¶ 0058)] using a beginning metadata table key [for example, figure 3A, 306c, which points to 308c]; 
reading, by the recovery logic, the first metadata table [for example, figure 6, step 606]; 
retrieving, with the recovery logic, a first next metadata table key of the first metadata table [for example, as shown in figure 3A, the corresponding first next metadata table key may be item 302c, which points to metadata table 308A]; 
locating, by the recovery logic, a second metadata table based on the first next metadata table key or based on a third next metadata table key of a third metadata table having a third metadata table range between a first metadata table range of the first metadata table and a second metadata table range of the second metadata table [for example, as shown in figure 3A, the corresponding first next metadata table key may be item 302c, which points to metadata table 308A, which is the corresponding second metadata table]; 
reading, by the recovery logic, the second metadata table [for example, figure 6, step 606]; 
determining, by the recovery logic, that the second metadata table lacks valid keys in the second metadata table range [for example, figure 6, steps 606 and 614]; and making available, by the recovery logic, memory space associated with the second metadata table [for example, figure 6, steps 606 and 614, 616, 618].
As to claim 2, Hutchison teaches The method of claim 1, further comprising updating, by the recovery logic, the first metadata table range or the third metadata table range to include the second metadata table range [as shown in figure 3B, where both 308c and 308a have the same metadata range associated with A1 baseline versions 306c and 306a; as shown in figure 3C, where both 308c and 308b have the same metadata range associated with A2 baseline versions 306c and 306b].
As to claim 3, Hutchison teaches The method of claim 1, further comprising updating, by the recovery logic, the first next metadata table key or the third next metadata table key to be the same as a second next metadata table key of the second metadata table [as shown in figure 3A, where both 302b and 302c point to the same 308a].
As to claim 4, Hutchison teaches The method of claim 1, further comprising making available, by the recovery logic, memory space associated with a fourth metadata table lacking valid keys in a fourth metadata table range thereof, wherein a second next metadata table key of the second metadata table points to the fourth metadata table, and wherein the memory space associated with the fourth metadata table and the memory space associated with the second metadata table are made available in order [as shown in figures 3A, 3B, and 3C, where the data storage 318, has memory space 304 and 310].
The method of claim 1, further comprising allocating, by the recovery logic, the first next metadata table key [as shown in figures 3A, 3B, and 3C, where 302b and 302c represent the next metadata table key, for the corresponding metadata tables 308b and 308c, respectively].
As to claim 6, Hutchison teaches The method of claim 1, further comprising storing, by the recovery logic, a first preallocated metadata table key of the first metadata table and the beginning metadata table key in a manifest during termination of the database being managed [as shown in figures 3A, 3B, and 3C, where, for example, figure 3A, 306c, is the corresponding first preallocated metadata table key which points to 308c].
As to claim 7, Hutchison teaches The method of claim 1, wherein a last metadata table of a chain of metadata tables beginning with the first metadata table lacks a next metadata table key [as shown in figures 3A, 3B, and 3C, or example, metadata table 308a does not have a next metadata table key].

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 8-15 are rejected under 103 as being unpatentable over Hutchison et al.  (US Patent Application Publication 2020/0250158, hereinafter Hutchison), and in view of Milligan et al. (US Patent Application Publication 2004/0128269, hereinafter Milligan).
As to claim 8, Hutchison does not teach associating the first metadata table with a write lock to be prevented from being deleted.
However, using a lock to prevent data from being changed is well non and commonly adopted in the art to maintain data integrity.
For example, Milligan specifically teaches associating the first metadata table with a write lock to be prevented from being deleted [metadata table, figure 4, 410; figure 5, 510, 520, 530, 540, 550, and 560; The present invention describes a method for managing data through the use of metadata. More specifically, the present invention is directed to a system and method of families of inter-related tables of metadata in which the tables are logically linked. When certain types of changes are made to any member of such a family these changes will be propagated to all members of that family. This mechanism is particularly suited to use in distributed systems, where diverse elements of the system would each contain logically linked metadata tables that are members of some such family of tables (¶ 0003); … When an application desires to change a metadata entry in a locally stored metadata table, the application must first request a lock of the physical storage location associated with the metadata entry. Once the lock is obtained, the data at the physical storage location and the corresponding metadata entry in the local copy of the metadata table may be modified (¶ 0014)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to associate the first metadata table with a write lock to 
A s to claim 9, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
Further, the metadata tables of Hutchison [figures 3A, 3B, and 3C, 308a, 308b, and 308c] and the metadata tables of Milligan [figure 5, 510, 520, 530, 540, 550, and 560] are the corresponding sub-metadata tables. In addition, Hutchison shows that metadata tables have overlapping range [as shown in figure 3B, where both 308c and 308a have the same metadata range associated with A1 baseline versions 306c and 306a; as shown in figure 3C, where both 308c and 308b have the same metadata range associated with A2 baseline versions 306c and 306b], and Milligan also shows that metadata tables have overlapping range [A system and method for providing families of inter-related copies of metadata in which the copies of metadata are logically linked. With the system and method, a mapping table or portion of a mapping table used to manage instant copies of data, i.e. a metadata table, may have multiple identical copies of the metadata table that form a family of inter-related metadata tables … (abstract)].
As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.

As to claim 12, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to "As to claim 8" presented earlier in this Office Action for details.
7.	Claims 16-20 are rejected under 103 as being unpatentable over Hutchison et al.  (US Patent Application Publication 2020/0250158, hereinafter Hutchison), and in view of Nemoto et al. (US Patent Application Publication 2020/0250333, hereinafter Nemoto).
A s to claim 16, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 16, Hutchison does not teach determine whether the database has crashed based on whether the manifest is readable.
the result is inaccessible (S1110: NO), the read module 510 responds with an error (S1120) and the processing ends (¶ 0102)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to determine whether the database has crashed based on whether the manifest is readable, as demonstrated by Nemoto, and to incorporate it into the existing scheme disclosed by Hutchison, in order to determine the accessible status of the desired data.
As to claim 17, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 9, and is rejected for the same reasons set forth in the analysis of claim 9. Refer to "As to claim 9" presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.

Conclusion
8.	Claims 1-20 are rejected as explained above. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
February 27, 2022